356 F.2d 181
Harold Franklin SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 22170.
United States Court of Appeals Fifth Circuit.
February 1, 1966.
Rehearing Denied March 23, 1966.

Robert B. Thompson, Gainesville, Ga., for appellant.
Bobby C. Milam, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM.


1
The appellant was tried by a jury and convicted under a single count indictment charging him with possession of certain described property intended for use in violation of the Internal Revenue laws with respect to distilled spirits. He contends that the Court erred in overruling his motion for a judgment of acquittal because the evidence was not sufficient to sustain the verdict.


2
We have reviewed the evidence and are convinced that it was ample and sufficient. See Lambert v. United States (5 Cir. 1958) 261 F.2d 799; Roberts v. United States (5 Cir. 1945) 151 F.2d 664.


3
The judgment is affirmed.